Citation Nr: 0336207	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  94-48 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD), between July 21, 
1992, and November 6, 1996, on appeal from an original grant 
of service connection; 

2.  Entitlement to a rating, or ratings, in excess of 30 
percent for PTSD from November 7, 1996.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Obtain the veteran's medical records 
from the Carl Vinson VA Medical Center in 
Dublin, Georgia, for any treatment for 
bilateral hearing loss and PTSD furnished 
between September 2001 and the present.  
Request hospital summaries (if any), 
complete clinical records, and outpatient 
treatment records.

2.  Obtain the veteran's medical records 
from the Atlanta VA Medical Center in 
Decatur, Georgia, for any treatment for 
bilateral hearing loss and PTSD furnished 
between May 1999 and the present.  
Request hospital summaries (if any), 
complete clinical records, and outpatient 
treatment records.

3.  The veteran has identified a "Dr. 
Craig Caldwell" as the private physician 
who has treated him for his PTSD since 
approximately 1986.  Clarify with the 
veteran Dr. Caldwell's complete mailing 
address, the dates of treatment, and the 
disabilities for which he has been 
treated, and thereafter make arrangements 
to obtain complete clinical records from 
this physician.

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an audiological 
evaluation to ascertain the current 
severity of his service-connected 
bilateral hearing loss.  The claims 
folder should be made available to and 
reviewed by the examiner prior to the 
examination, and the examination report 
should reflect that such a review was 
made.

5.  Additionally, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a PTSD 
examination to ascertain the current 
severity of his service-connected PTSD.  
The claims folder should be made 
available to and reviewed by the examiner 
prior to the examination, and the 
examination report should reflect that 
such a review was made.

The examiner should be asked to examine 
the veteran and submit a comprehensive 
medical examination report including at 
least the following information:

His or her opinion as to severity of the 
veteran's social and occupational 
impairment between July 1992 and November 
1996, specifically whether the impairment 
should have been considered definite, 
considerable, severe, or total.

His or her opinion as to the severity of 
the veteran's social and occupational 
impairment between November 1996 and the 
present time, in terms of whether the 
impairment was considerable, severe, or 
total.

His or her opinion as to the severity of 
the veteran's social and occupational 
impairment between November 1996 and the 
present time, in terms of whether the 
impairment resulted in (1) reduced 
reliability and productivity due to 
symptoms including flattened affect, 
circumstantial or stereotyped speech, 
panic attacks occurring more than once a 
week, memory impairment and impaired 
judgment; (2) deficiencies in most areas 
such as work, school, family relations, 
judgment, thinking, or mood due to 
symptoms such as suicidal ideation, 
obsessional rituals interfering with 
routine activities, speech intermittently 
illogical, obscure, or irrelevant, near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively, impaired 
impulse control, spatial disorientation, 
and neglect of personal appearance and 
hygiene; or (3) total impairment due to 
symptoms including gross impairment in 
thought processes or communication, 
persistent delusions or hallucinations, 
grossly inappropriate behavior, 
persistent danger of hurting self or 
others, intermittent inability to perform 
activities of daily living, 
disorientation to time or place, and 
memory loss.

The examiner should also be asked to 
include in the examination report a 
complete rationale for all opinions and 
conclusions expressed.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





